Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-10-2007

Albrecht v. Horn
Precedential or Non-Precedential: Precedential

Docket No. 04-9005




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Albrecht v. Horn" (2007). 2007 Decisions. Paper 1167.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1167


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                       UNITED STATES COURT OF APPEAL
                           FOR THE THIRD CIRCUIT


                               Nos. 04-9005 and 04-9006


                              ALFRED ALBRECHT, SR.,

                                                Appellant in No. 04-9006

                                           v.

                          MARTIN HORN, Commissioner,
                     Pennsylvania Department of Corrections, et al.

                                                Appellants in No. 04-9005


                                       ORDER


            BEFORE: SLOVITER, AMBRO and COWEN, Circuit Judges.

      The Petition for Panel Rehearing filed by Appellee/Cross-Appellant, Alfred

Albrecht, Sr., is hereby granted and the Precedential Opinion filed November 21, 2006, is

hereby vacated.

                                         By the Court,




                                         /s/ Robert E. Cowen
                                           Circuit Judge
Dated: April 10, 2007
ghb/cc: Stuart B. Lev, Esq.
       (Michelle A. Henry, Esq.
        Colin D. Dougherty, Esq.
        Stephen B. Harris, Esq.
        David W. Zellis, Esq.